Title: From Benjamin Franklin to Vergennes, 12 January 1784
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


          
            Sir,
            Passy, Jany. 12. 1784.
          
          I duly received the Letters your Excellency did me the honor of writing to me the 24 of Octr., and the 3d of December past, respecting the Arrest of our Arms & Ammunition by the sieur Puchelberg, accompany’d by Copies of the Letters of M. Le Marquis de Castries and M. Chardon, and a Paper of the said

Puchelberg. The long Absence of Mr Barclay, who had in his Hands some of my Papers relating to that Affair, and my Indisposition since, have occasioned the Delay in answering. I communicated the Letters as you advised to Mr Barclay, and I inclose the Letter I thereupon received from him. To which I would add a few Observations, after stating truly to your Excellency the Fact respecting the Furniture made by Puchelberg, which he has placed in false Lights & egregiously misrepresented.
          When his Majesty in 1779 was pleased to order a small Squadron to be equipped at his Expence and put under the Command of Capt. Jones, M. De Sartine, then Minister of the Marine, in a Letter to me requested that I would strengthen the Squadron by ordering the Alliance to join it; which I did immediately. She made the Cruize accordingly in which the Baltic Fleet was attacked, and the Ships that convoy’d it taken. The Ship arrived with the Squadron in Holland & afterwards at L’Orient. His Majesty was pleased to order, as M. De Chaumont informed me, that the Expences of her Relache in Holland and at L’Orient should be defray’d, and the Ship deliver’d in the same Condition fit for Sea, as she was received. Accordingly she was in the Course of receiving her daily Provisions and necessaries from Messrs. Gourlade & Moilan, whom M. de Chaumont had appointed to supply her at the Kings Expence, when Capt. Landais, who had quitted her in Holland came to L’Orient, intrigu’d with the Crew, got possession again of the Ship in the Absence of Capt. Jones, and apply’d for a Continuance of Supplies to this Puchelberg, who was a Commis or Agent

for Mr. Schweighausser, and being fond of the Business took it out of the Hands of Messrs. Gourlade & Moylan. Mr. Schweighauser who seem’d to doubt the Regularity of the Proceeding, wrote to me desiring to know if I approved of it. As soon as I was fully acquainted with the Circumstances I forbid it, by a Letter to M. Schweighauser, as bringing on us an unneccessary Expence, and I have his Letters informing me that he had accordingly order’d Puchelberg to desist but that he had nevertheless continued. The Account was afterwards sent to me by M. Schweighauser, amounting to 31,668 l.t. which I refused to pay, not only because the Articles were furnished contrary to my Orders, but because the Necessaries were furnish’d in unnecessary Quantities, and there were many Superfluities, and at extravagant Prices, so that I could not with any Face propose to the Minister of the Marine that such Supplies should be at the Expence of his Majesty. He urged a general Order he had received from the Naval Board at Boston, to supply Landais; and I therefore referr’d him to that Board for Payment. He it seems apply’d to Congress and they order’d Mr Johnson to enquire into the Claim, which he declined. I suppose that M. Schweighauser may have refused to allow the Acct. to Puchelberg, because he acted contrary to Orders, and Puchelberg hopes to obtain it, by arresting our Magazine. The United States received no particular Advantage from the Cruize of their Ship; 180 Prisoners taken as I understood by her when separate from the Squadron, were deliver’d with the rest, about 500, to the Kings Ambassador in Holland, and exchang’d for his Subjects, not a single American Prisoner in England being set at Liberty by that means as was expected. If in consideration of this, and that

Puchelberg’s Supply lessen’d the Expence at L’Orient, which his Majesty had had the Goodness to order, it should be thought proper for this Governt. still to discharge as much of his Demand as Appears just for reasonable Necessaries, I certainly can make no Objection. But I by no means propose it.—I am afraid of taking up too much of your Excellency’s Time, but I thought it necessary to justify our Government & myself from the Reflection contained in Mr. Puchelberg’s Paper, which seems to have had too much Weight with M. le Ms. De Castries. For otherwise I should only have observed in a few Words the apparent Impropriety, as it seems to me, of arresting the Goods of a State for a Debt, supposing it just, due to a Private Person, since there are many other more decent Modes of Application for Payment. If the Law admits of such a Proceeding in France, I cannot expect a Law should be dispens’d with for us on this Occasion; but I apprehend Inconveniences may arise from it. An Ally at War cannot venture to order the Purchase of Arms Ammunition or Cloathing here for their Troops, without incurring the Risque of having an Expedition perhaps ruined by Delay, since the Enemy may easily hire some petty Merchant here to arrest the Goods on Pretence of a Debt from the State, and the Season be over, before the Cause can be determined. With us I think such a Process would not have been supported. The King lately sent a Ship to America to fetch away the Cannon &ca. left by General Rochambeau. If some Merchant who had supply’d, perhaps extravagantly, the Captain of one of his Majesty’s Ships with Provisions &ca. which Captn. had gone away without paying for them, should have presum’d to attach those Military Stores and hold them ’till his Demand was comply’d with, I am certain his Action would be dismiss’d, and that he would incur Censure from the Government for his Insolence.
          There is in my Opinion still less Foundation for the Claim of the Sieurs Foster. A Ship belonging to Cork laden by them with Wine from Bordeaux was taken & brought into France by the Alliance Capt. Landais. She had two Pass-Ports, one from the King of England, the other from his Majesty. The English

Pass-port required and commanded all the Kings Officers and Commanders of armed Vessels to let the said Ship pass without Hindrance or Molestation, and requested the same of his Friends and Allies. That from the King of France was simply a Command to his own Subjects, without any Request to those of his Allies. Consequently Landais thought he had a Right to make Prize of her, and indeed he could not well have answer’d it to his Officers and Men if he had not brought her in. The American Commissioners here were likewise of Opinion that she was good Prize. Nevertheless in Respect to the Kings Pass-port, we made no Opposition to the Reclamation of the Sieurs Fosters, with which they had reason to be contented, because it was their own Fault that their Ship was brought into Port. Damages I believe are never allow’d, but for detaining a Vessel without apparent just Cause, which was not their Case. They should have taken Care to obtain a more perfect Pass-port, or have got one also from us as others did without Difficulty on showing us that they had one from the King. Many Years have past, and I do not remember to have heard of their making any such Claim, till they or their Friends had purchased a large Parcel of our Sugars, and then it was made use of to delay Payment. These Claims have indeed had that Effect greatly to our Damage. Mr. Barclay is exceedingly embarrass’d by that Delay and very uneasy that it is not hitherto removed. Thinking the Affair more particularly appertaining to him I was unwilling to meddle with it, but have been obliged to comply with his earnest Instances.
          Your Excellency may be assured that upon a proper Application of Messrs. Forster to the Congress, & of M. Puchelberg to the Naval Board of Boston by whose Orders to Mr. Schweighauser he pretended to justify his Supply of Capt. Landais, their respective Claims will be duly consider’d, and whatever Justice

may be due to them readily obtained. I therefore hope and request that their forcible Arrest of the Property of the United States will be taken off by Authority of Government, and Mr. Barclay put in Possession of it.
          With great and sincere Respect, I am Sir, Your Excellency’s most obedient and most humble Sert.
          
            B. Franklin
            His Excellency Count de Vergennes.
          
         
          Endorsed: M de R
        